Citation Nr: 0100449	
Decision Date: 01/09/01    Archive Date: 01/17/01	

DOCKET NO.  96-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than May 3, 1995, 
for a grant of an evaluation of 100 percent for coronary 
artery disease, status post myocardial infarction, coronary 
artery bypass graft, and pacemaker insertion, with 
hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1957 and from December 1964 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1995 by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  February 14, 1995, was the date of the veteran's claim 
for an evaluation in excess of 60 percent for his 
cardiovascular disability.

2.  During the year prior to February 14, 1995, it was not 
factually ascertainable that the veteran's cardiovascular 
disability warranted an evaluation of 100 percent.


CONCLUSION OF LAW

An effective date earlier than May 3, 1995, for a grant of an 
evaluation of 100 percent for coronary artery disease, status 
post myocardial infarction, coronary artery bypass graft, and 
pacemaker insertion, with hypertension, is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations provide that, except 
as otherwise provided., the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt 

of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which is was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

In the veteran's case, the record reveals that the rating 
decision in October 1976 granted entitlement to service 
connection for hypertension and assigned a noncompensable 
evaluation.  In a statement received in January 1993, the 
veteran requested reevaluation of his service-connected 
disabilities of hypertension and a "heart condition", 
although, the Board notes, service connection was not in 
effect for heart disease at that time.  After review of VA 
and private medical records, the RO, by a rating decision in 
August 1993, expanded the grant of service connection for 
hypertension, characterized the veteran's disability as 
status post coronary artery bypass with hypertension and 
dizziness, with inserted pacemaker, and assigned an 
evaluation of 100 percent from July 16, 1992, and an 
evaluation of 30 percent from October 1, 1993.  The veteran's 
representative has pointed out, correctly, that the RO did 
not send the veteran notification of that rating action.  
However, the Board notes that the expansion of service 
connection was favorable to the veteran and that he became 
aware, by means of subsequent communications during the year 
following August 1993, that such rating action had been 
taken.  Indeed, in a statement received in January 1994, the 
veteran notified the RO that he had been hospitalized for 
treatment of unstable angina and removal of his gallbladder, 
and he requested that the records of such treatment be 
obtained and considered in the evaluation of his disability.  
A rating decision in September 1994 granted an increased 
evaluation of 60 percent, effective from October 1, 1993.  At 
that time, the disability was characterized as coronary 
artery disease, status post coronary bypass graft and 
insertion of pacemaker, with hypertension.

On February 14, 1995, VA received from the veteran a 
statement in which he requested an increased rating for his 
hypertension and heart condition.  The Board 

finds that February 14, 1995, was the date of claim for an 
evaluation in excess of 60 percent.  A rating decision in 
April 1995, denied entitlement to an evaluation in excess of 
60 percent, and the veteran filed a notice of disagreement 
with that determination in June 1995.  A rating decision in 
August 1995 granted an evaluation of 100 percent effective 
May 3, 1995, the date of the veteran's admission to a VA 
medical center for treatment of cardiovascular disease after 
he experienced a severe episode of chest pain when seen in a 
VA urology clinic earlier that day.  

Under 38 C.F.R. § 3.400, a question arises as to whether the 
effective date of the 100 percent evaluation should be the 
date of claim, and, under 38 C.F.R. § 3.400(o)(2), a question 
arises as to whether it was factually ascertainable during 
the one year prior to the date of claim, that is, from 
February 14, 1994, to February 14, 1995, that the criteria 
for an evaluation of 100 percent had been met.

During the period of time relevant to this appeal, the 
veteran's disability was rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1995), which provided that a 60 percent 
evaluation was warranted for arteriosclerotic heart disease 
following a typical history of acute coronary occlusion or 
thrombosis, or with a history of substantiated repeated 
anginal attacks, when more than light manual labor was not 
feasible.  A 100 percent evaluation was warranted during, and 
for 6 months following, acute illness from coronary occlusion 
or thrombosis, with circulatory shock, etc.  A 100 percent 
evaluation was also appropriate after the 6-month period with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or when more than sedentary 
employment was precluded.  Authentic myocardial insufficiency 
with arteriosclerosis could be substituted for occlusion in 
the evaluation criteria.

The effective date of the 100 percent evaluation is a date 
later than the date of claim, because on the date of claim, 
February 14, 1995, the criteria for an evaluation of 100 
percent had not been met.  The veteran was not treated for a 
cardiac event on February 14, 1995, and, in fact, on that 
date his cardiac status was stable and had been so for an 
extended period of time.

With reference to the year prior to the date of claim, the 
record reveals that the veteran was admitted to a private 
medical center in March 1994 for evaluation of dizziness and 
a feeling of weakness.  After admission, he was monitored in 
his room and remained stable.  Laboratory tests were okay.  A 
24-hour holter monitor did not show evidence of dysrhythmia.  
An adenosine thallium test suggested the presence of 
ischemia, but the veteran had recently had surgery.  It was 
decided to continue with observation and medical therapy 
unless angina became a problem.  The veteran was able to get 
up and ambulate without any apparent problem.  He felt 
better, even though he was in poor physical condition due to 
excessive weight and lack of exercise.  He was discharged, 
with medication, to be followed in a heart clinic.  The 
pertinent diagnoses were:  Near syncope, resolved; angina 
pectoris; remote coronary artery bypass surgery; and marked 
exogenous obesity.

Clinical findings were not made during the veteran's private 
hospitalization in March 1994 which would have warranted an 
evaluation of 100 percent under the criteria then in effect, 
and there is no other medical evidence concerning his cardiac 
status during the year from February 14, 1994, to February 
14, 1995, or until his episode of chest pain on May 3, 1995.  
The Board, therefore, finds that the proper effective date 
for the evaluation of 100 percent was not the date of claim 
and that it was not factually ascertainable during the year 
prior to the veteran's claim for increased rating that he met 
the criteria for an evaluation of 100 percent.  The Board 
concludes that entitlement to an earlier effective date is 
not warranted.  38 C.F.R. § 3.400(o)(2).



ORDER

An effective date earlier than May 3, 1995, for a grant of an 
evaluation of 100 percent for coronary artery disease, status 
post myocardial infarction, coronary artery bypass graft, and 
pacemaker insertion, with hypertension, is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals






